DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending and currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior filed applications are 14/466138 filed on August 22, 2014 and Provisional application No. 61/916637 filed on December 16, 2013.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 April 2019 and 12 September 2019 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts for real-time self-calibration of a glucose sensor. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...generating, by said microcontroller, a plurality of Nyquist plots based on respective
outputs of said plurality of EIS procedures; setting a baseline Nyquist plot length; setting a baseline higher-frequency Nyquist slope; monitoring, by said microcontroller, the Nyquist plot length and the higher-frequency Nyquist slope across said plurality of Nyquist plots to detect changes in said plot length and said slope; adjusting, by said microcontroller, a calibration factor for said sensor based on said changes in the Nyquist plot length and in the Nyquist slope to obtain an adjusted real-time calibration factor; and calculating, by said microcontroller, a level of glucose in the user’s body in real time based on said adjusted real-time calibration factor.”

These limitations describe a mathematical calculation. Furthermore, the limitations describe a mental process as the skilled artisan is capable of performing the steps via a mental assessment or using pen and paper.

For this part of the 101 analysis, the following additional limitations are considered:
“...sensor electronics, a microcontroller, and at least one working electrode and one counter electrode, the method comprising: performing, by said microcontroller, a plurality of electrochemical impedance spectroscopy (EIS) procedures for said at least one working electrode...”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the judicial exception. See MPEP 2106.05g.
Furthermore, the additional limitations do not add significantly more to the identified judicial exception. Rather, the additional elements are recited at a high level of generality and ultimately amount to well-known and conventional methods for obtaining data and implementing the identified judicial exception on a generically micro-controller.
Dependent claims 2-10 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-10 are not patent eligible under 35 USC 101.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites “setting a baseline higher-frequency Nyquist slope; monitoring, by said microcontroller, the Nyquist plot length and the higher-frequency Nyquist slope across said plurality of Nyquist plots to detect changes in said plot length and said slope; adjusting, by said microcontroller, a calibration factor for said sensor based on said changes in the Nyquist plot length and in the Nyquist slope to obtain an adjusted real-time calibration factor; and calculating, by said microcontroller, a level of glucose in the user’s body in real time based on said adjusted real-time calibration factor,” which combination with the rest of the claimed invention is allowable over the prior art of record. The closest teaching to the currently claimed invention is US PG Pub. No. 2013/0328573 A1 (hereinafter “Yang”). While Yang generally teaches EIS procedure and utilizing Nyquist plots, Yang does not explicitly teach and/or suggest the specific manner of generating Nyquist plots, setting a baseline, detect changes in plot length and slope, adjusting a calibration factor in real-time, and calculating a level of glucose based on said adjusted real-time calibration factor as set forth in claim 1 of the instant application.
Therefore, claims 1-10 are allowable over the prior art.
Claims 1-10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.